224 Ga. 306 (1968)
161 S.E.2d 825
PRICE
v.
THE STATE.
24570.
Supreme Court of Georgia.
Argued April 8, 1968.
Decided April 22, 1968.
Allen M. Wallace, for appellant.
Cohen Anderson, Solicitor General, George W. Fetzer, Arthur K. Bolton, Attorney General, Marion O. Gordon, Assistant Attorney General, John W. Hinchey, for appellee.
FRANKUM, Justice.
The appellant contends that "there is a constitutional question involved in the case" which gives this court jurisdiction of the appeal. The only grounds of enumerated error that could possibly be construed as presenting "a constitutional question" are grounds 2 and 8. In ground 2 appellant asserts "That the court erred in denying the defendant his constitutional rights as guaranteed under the Fifth and Fourteenth Amendments of the Constitution of the United States, in that he was tried for murder twice under the same indictment, the defendant having been acquitted at the first trial for murder when he was found guilty of voluntary manslaughter by the jury, being placed in jeopardy of life and liberty more than once for the same offense." In ground 8 he contends that the court erred in denying him a copy of the transcript of the record without charge since he is an indigent, and in this connection he argues that his right to have such a transcript furnished to him and his attorney (as distinguished from the furnishing without cost to the appellant of such copy to the clerk of the trial court for transmittal to the appellate court as a part of the record on appeal, which was done in this case) violated the requirements of the due process and equal protection clauses of the Fourteenth Amendment to the Constitution of the United States. No question as to the constitutionality of any law is drawn in *307 question by these grounds of enumerated error, and it is patent that no question involving the construction of any provision of the Constitution of this State or of the United States is presented. Only questions as to the application of plain and unambiguous provisions of the Constitution of the United States being involved, and there being no other basis for this court's jurisdiction of the appeal, the case is one for the consideration of the Court of Appeals and it must, therefore, be transferred to that court. James v. State, 189 Ga. 72 (5 SE2d 236); Jarvis v. State, 197 Ga. 704 (30 SE2d 484); Thompson v. State, 199 Ga. 250 (33 SE2d 903).
Transferred to the Court of Appeals. All the Justices concur.